           Case 1:19-cv-01672-GLR Document 24 Filed 06/27/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
        Chambers of                                                    101 West Lombard Street
   George L. Russell, III                                              Baltimore, Maryland 21201
 United States District Judge                                                410-962-4055

                                         June 27, 2019

MEMORANDUM TO COUNSEL RE:                           Mayor and City Council of Baltimore v.
                                                    Alex M. Azar, II, et al.
                                                    Civil Action No. GLR-19-1672

Dear Counsel:

        Today, the Court convened a teleconference to discuss Defendants Alex M. Azar, II and
U.S. Department of Health and Human Services’ (“HHS”) Motion to Hold Plaintiff’s Motion for
a Preliminary Injunction in Abeyance and to Set a Summary Judgment Briefing Schedule; or, in
the Alternative, for Enlargement of Time to File Their Opposition to Plaintiff’s Motion for a
Preliminary Injunction (ECF No. 21). This memorandum memorializes the Court’s rulings
during the call.

        Upon consideration of Defendants’ Motion, Plaintiff Mayor and City Council of
Baltimore’s (the “City”) Opposition, (ECF No. 22), and the parties’ oral arguments, the Court
will hold a hearing on the City’s Plaintiff’s Motion for Preliminary Injunction, (ECF No. 14), on
Wednesday, July 17, 2019 at 9:30 a.m. at the United States District Court for the District of
Maryland, 101 W. Lombard Street, Baltimore, Maryland 21201 in Courtroom 7A. The briefing
schedule for the hearing is as follows:

            1.   Defendants’ Response is due on Monday, July 1, 2019 by 4:30 p.m.
            2.   The City’s Reply is due on Monday, July 8, 2019 by 4:30 p.m.

        For the foregoing reasons, Defendants’ Motion to Hold Plaintiff’s Motion for a
Preliminary Injunction in Abeyance and to Set a Summary Judgment Briefing Schedule; or, in
the Alternative, for Enlargement of Time to File Their Opposition to Plaintiff’s Motion for a
Preliminary Injunction (ECF No. 21) is GRANTED IN PART AND DENIED IN PART.
Defendants’ Motion is DENIED to the extent it requests that the Court hold the City’s Motion in
abeyance or seeks an extension of time to respond to the City’s Motion beyond the Final Rule’s
July 22, 2019 effective date. The Motion is GRANTED to the extent that it seeks a shorter
extension to respond to the City’s Motion. Despite the informal nature of this memorandum, it
shall constitute an Order of the Court, and the Clerk is directed to docket it accordingly.

                                            Very truly yours,

                                                      /s/
                                            George L. Russell, III
                                            United States District Judge
